Name: Commission Regulation (EEC) No 1332/88 of 10 May 1988 fixing the premiums payable per ewe applicable for the 1984/85 and 1985 marketing years in region 5
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production
 Date Published: nan

 18 . 5. 88 Official Journal of the European Communities No L 124/5 COMMISSION REGULATION (EEC) No 1332/88 of 10 May 1988 fixing the premiums payable per ewe applicable for the 1984/85 and 1985 marketing years in region 5 HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year, in region 5 :  the premium payable per ewe shall be 8,343 ECU,  pursuant to Article 5 (4) of Regulation (EEC) no 1837/80, the balance to be paid to producers located in less-favoured agricultural areas is fixed at 5,595 ECU. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 5 (4) thereof, Whereas the judgment of the Court of Justice of 2 February 1988 in Cases 305/85- and 142/86 annulled Commission Regulations (EEC) No 1989/85 (3) and (EEC) No 728/86 (4) determining for the Member States the loss of income and the level of the premium payable per ewe for the 1984/85 and 1985 marketing years, respectively, in so far as those Regulations relate to the calculation of the annual premium payable per ewe for region 5 (Great Britain) and the balance to be paid to producers in that region who have received advances on that premium ; whereas the annual premiums payable per ewe in region 5 (Great Britain) and the balance to be paid to producers in that region who have received advances on that premium should accordingly be determined anew for the 1984/85 and 1985 marketing years pursuant to Article 176 of the Treaty ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, Article 2 For the 1985 marketing year, in region 5 :  the premium payable per ewe shall be 12,291 ECU,  pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the balance to be paid to producers located in less-favoured agricultural areas is fixed at 8,897 ECU. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p . 36. 0 OJ No L 186, 19 . 7. 1985, p. 22. 4) OJ No L 69, 12. 3 . 1986, p. 6.